Sedgwick, J.
The plaintiff brought this action against the defendant in the district court for Saunders county to recover damages for an alleged assault and battery. The defendant answered, setting up what he called a counterclaim, somewhat in the nature of an offset for prior damages. On motion of the plaintiff, this was stricken out. The defendant then filed an amended answer. No exception was taken to-the ruling of the court in striking out a part of the former an'swer, and, of course, by filing the amended answer the ruling of the district court was acquiesced in.
' In addition to a considerable argument in regard to the-right of defendant to counterclaim damages, ivhich, of 'course, has no application to this case in the condition of the record, the defendant briefly alleges in the brief that the evidence is not sufficient to support the verdict, and that there were errors of the court. - No parts of the record are referred to containing the supposed errors, and there is no ground for the contention that the verdict was *562not supported. The plaintiff and several witnesses testified to the assault and battery, and the defendant' bimself substantially admitted the same.
No error is pointed out in the record, and the judgment •of the district court is
Affirmed.
Letton, Rose and Fawcett, JJ., not sitting.